       Case 6:19-cv-06189-MAT-MJP Document 1 Filed 03/13/19 Page 1 of 15



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 GEORGE WISHART,

                                      Plaintiff,

                          -against-
                                                                           COMPLAINT
 Correction Officer PETER WELKLEY (in his
 individual capacity), Correction Officer CEDRIK                      Dkt. No. 19 cv _______
 SORIA (in his individual capacity), Correction Officer
 JOSEPH SULLIVAN (in his individual capacity),
 Correction Officer W. MARYJANOWSKI (in his
 individual capacity), Correction Officer PAUL
 PALISTRANT (in his individual capacity), Correction
 Officer SWIATOWY (in his individual capacity),
 Correction Officer MITHADRILL (in his individual
 capacity), Correction Sgt. JAMES OPPERMAN (in
 his individual capacity), Correction Sgt. EDWARD
 RICE (in his individual capacity), and Correction
 Lt. BRIGHT (in his individual capacity).

                                   Defendants.


        PLEASE TAKE NOTICE that Plaintiff George Wishart, through his attorneys,

Bernstein Clarke & Moskovitz PLLC and Rickner PLLC, hereby alleges as follows:

                                      NATURE OF THE CASE

        1.      Correction Officer Peter Welkley sexually harassed George Wishart’s girlfriend

when she came to visit Wishart at Orleans Correctional Facility. Wishart complained after

Welkley sent Wishart’s girlfriend harassing emails. Multiple correction officers retaliated against

Wishart for complaining about Welkley’s behavior. They viciously beat Wishart, causing him

significant injury, including a rotator cuff tear that required surgery to correct. In an effort to hide

their malfeasance, the officers placed Wishart into solitary confinement and filed false reports

about what happened. But they could not hide the injuries on Wishart’s body. Medical staff and

                                                   1
       Case 6:19-cv-06189-MAT-MJP Document 1 Filed 03/13/19 Page 2 of 15



investigators with the Office of Special Investigation noted Wishart’s injuries later that same day.

OSI investigated and the officers provided false statements to investigators about the assault.

Eventually, OSI concluded its investigation and found that correction officers had attacked

George Wishart and that Welkley had harassed Wishart’s girlfriend.

        2.       Wishart now brings suit under 42 U.S.C. § 1983 for the violations of his rights

secured by the United States Constitution.

                                  JURISDICTION AND VENUE

        3.       This Court has original subject matter jurisdiction over Wishart’s claims pursuant

to 28 U.S.C. § 1331 because Wishart’s claims arise under a law of the United States, namely 42

U.S.C. § 1983.

        4.       This Court also has original subject matter jurisdiction over Wishart’s claims

pursuant to 28 U.S.C. § 1343 because this action seeks to recover damages for injury from an act

done in furtherance of a conspiracy under 42 U.S.C. § 1985, and from a person who failed to

prevent or aid in preventing an act of the conspiracy in violation of 42 U.S.C. § 1986; and

because this action seeks to recover damages under an Act of Congress providing for the

protection of civil rights.

        5.       Venue is lodged in the United States District Court for the Western District of

New York pursuant to 28 U.S.C. § 1391(b) because substantial parts of the events or omissions

giving rise to the claims occurred in this district.

                                          JURY DEMAND

        6.       Wishart demands a trial by jury in this action.

                                              PARTIES

        7.       Plaintiff George Wishart was at all times relevant herein a person incarcerated at



                                                   2
      Case 6:19-cv-06189-MAT-MJP Document 1 Filed 03/13/19 Page 3 of 15



Orleans Correctional Facility (“Orleans”) in Albion, New York.

       8.      Defendant Correction Officer Peter Welkley (“C.O. Welkley”) was at all relevant

times described herein a correction officer at Orleans, employed by the New York State

Department of Corrections and Community Supervision (“DOCCS”). At all relevant times

described herein he was acting under color of New York state law, and acting in the course and

scope of his duties. He is sued in his individual capacity.

       9.      C.O. Welkley is entitled to indemnification by the State of New York under New

York law for any liability arising from his conduct described herein.

       10.     C.O. Welkley is entitled to indemnification by the State of New York pursuant to

contract for any liability arising from his conduct described herein.

       11.     Defendant Correction Officer Cedrik Soria (“C.O. Soria”) was at all relevant

times described herein a correction officer at Orleans, employed by DOCCS. At all relevant

times described herein he was acting under color of New York state law, and acting in the course

and scope of his duties. He is sued in his individual capacity.

       12.     C.O. Soria is entitled to indemnification by the State of New York under New

York law for any liability arising from his conduct described herein.

       13.     C.O. Soria is entitled to indemnification by the State of New York pursuant to

contract for any liability arising from his conduct described herein.

       14.     Defendant Correction Officer Joseph Sullivan (“C.O. Sullivan”) was at all

relevant times described herein a correction officer at Orleans, employed by DOCCS. At all

relevant times described herein he was acting under color of New York state law, and acting in

the course and scope of his duties. He is sued in his individual capacity.

       15.     C.O. Sullivan is entitled to indemnification by the State of New York under New



                                                  3
       Case 6:19-cv-06189-MAT-MJP Document 1 Filed 03/13/19 Page 4 of 15



York law for any liability arising from his conduct described herein.

       16.     C.O. Sullivan is entitled to indemnification by the State of New York pursuant to

contract for any liability arising from his conduct described herein.

       17.     Defendant Correction Officer W. Maryjanowski (“C.O. Maryjanowski”) was at all

relevant times described herein a correction officer Orleans, employed by DOCCS. At all

relevant times described herein he was acting under color of New York state law, and acting in

the course and scope of his duties. C.O. Maryjanowski’s full first name is not known. He is sued

in his individual capacity.

       18.     C.O. Maryjanowski is entitled to indemnification by the State of New York under

New York law for any liability arising from his conduct described herein.

       19.     C.O. Maryjanowski is entitled to indemnification by the State of New York

pursuant to contract for any liability arising from his conduct described herein.

       20.     Defendant Correction Officer Paul Palistrant (“C.O. Palistrant”) was at all

relevant times described herein a correction officer at Orleans, employed by DOCCS. At all

relevant times described herein he was acting under color of New York state law, and acting in

the course and scope of his duties. He is sued in his individual capacity.

       21.     C.O. Palistrant is entitled to indemnification by the State of New York under New

York law for any liability arising from his conduct described herein.

       22.     C.O. Palistrant is entitled to indemnification by the State of New York pursuant to

contract for any liability arising from his conduct described herein.

       23.     Defendant Correction Officer Swiatowy (“C.O. Swiatowy”) was at all relevant

times described herein a correction officer at Orleans, employed by DOCCS. At all relevant

times described herein he was acting under color of New York state law, and acting in the course



                                                 4
      Case 6:19-cv-06189-MAT-MJP Document 1 Filed 03/13/19 Page 5 of 15



and scope of his duties. C.O. Swiatowy’s first name is not presently known. He is sued in his

individual capacity.

       24.     C.O. Swiatowy is entitled to indemnification by the State of New York under New

York law for any liability arising from his conduct described herein.

       25.     C.O. Swiatowy is entitled to indemnification by the State of New York pursuant to

contract for any liability arising from his conduct described herein.

       26.     Defendant Correction Officer Mithadrill (“C.O. Mithadrill”) was at all relevant

times described herein a correction officer at Orleans, employed by DOCCS. At all relevant

times described herein he was acting under color of New York state law, and acting in the course

and scope of his duties. His name as alleged here is based on a phonetic spelling; his first name is

not presently known. He is sued in his individual capacity.

       27.     C.O. Mithadrill is entitled to indemnification by the State of New York under New

York law for any liability arising from his conduct described herein.

       28.     C.O. Mithadrill is entitled to indemnification by the State of New York pursuant

to contract for any liability arising from his conduct described herein.

       29.     Defendant Correction Sergeant James Opperman (“Sgt. Opperman”) was at all

relevant times described herein a correction officer at Orleans, employed by DOCCS. At all

relevant times described herein he was acting under color of New York state law, and acting in

the course and scope of his duties. He is sued in his individual capacity.

       30.     Sgt. Opperman is entitled to indemnification by the State of New York under New

York law for any liability arising from his conduct described herein.

       31.     Sgt. Opperman is entitled to indemnification by the State of New York pursuant to

contract for any liability arising from his conduct described herein.



                                                 5
      Case 6:19-cv-06189-MAT-MJP Document 1 Filed 03/13/19 Page 6 of 15



       32.     Defendant Correction Sergeant Edward Rice (“Sgt. Rice”) was at all relevant

times described herein a correction officer at Orleans, employed by DOCCS. At all relevant

times described herein he was acting under color of New York state law, and acting in the course

and scope of his duties. He is sued in his individual capacity.

       33.     Sgt. Rice is entitled to indemnification by the State of New York under New York

law for any liability arising from his conduct described herein.

       34.     Sgt. Rice is entitled to indemnification by the State of New York pursuant to

contract for any liability arising from his conduct described herein.

       35.     Defendant Correction Lieutenant Bright (“Lt. Bright”) was at all relevant times

described herein a correction officer Orleans, employed by DOCCS. At all relevant times

described herein he was acting under color of New York state law, and acting in the course and

scope of his duties. Lt. Bright’s first name is not known. He is sued in his individual capacity.

       36.     Sgt. Bright is entitled to indemnification by the State of New York under New

York law for any liability arising from his conduct described herein.

       37.     Sgt. Bright is entitled to indemnification by the State of New York pursuant to

contract for any liability arising from his conduct described herein.

       38.     C.O. Welkley, C.O. Soria, C.O. Sullivan, C.O. Maryjanowski, C.O. Palisrant,

C.O. Swiatowy, C.O. Mithadrill, Sgt. Opperman, Sgt. Rice, and Lt. Bright are referred to

collectively herein as the “Defendants.”

               FACTS AND ALLEGATIONS COMMON TO ALL CLAIMS

      C.O. Welkley Sexually Harassed Wishart’s Girlfriend, and Wishart Complained

       39.     In or about early 2016, C.O. Welkley began stalking Wishart’s girlfriend, whose

name is being withheld to prevent further embarrassment and harassment. She is referred to

herein as “Jane.”

                                                 6
          Case 6:19-cv-06189-MAT-MJP Document 1 Filed 03/13/19 Page 7 of 15



          40.   C.O. Welkley had the opportunity to observe Jane when she visited Wishart at

Orleans Correctional Facility because C.O. Welkley was assigned to work in the visitor room at

Orleans.

          41.   C.O. Welkley made unwelcome sexual comments to Jane. For example, one an

occasion when Jane was waiting to take a photograph with Wishart, C.O. Welkley told her that

she “did not need to take anymore photos with that scumbag” and that she “had enough sexy

pictures on Facebook.”

          42.   Jane was terrified. She knew that as a corrections officer, C.O. Welkley had

tremendous power and numerous opportunities to punish Wishart. Jane was afraid that if she

spurned C.O. Welkley’s advances, he would take it out on Wishart. She did not file a complaint

or grievance herself because of this fear.

          43.   C.O. Welkley continued to abuse his power. He eventually found Jane’s email

address and in February 2016, he sent her several harassing emails.

          44.   As a result of the emails, Wishart told Jane not to visit, out of concerns for their

safety.

          45.   In late February 2016, Wishart prepared a grievance regarding C.O. Welkley’s

behavior, but he believed, or hoped, that he could resolve the matter informally.

          46.   In early March 2016, Wishart complained to C.O. Palistrant (and other unknown

officers) about C.O. Welkley’s harassment of Jane.

           The Defendants Conspired to Retaliate Against Wishart for his Complaint

          47.   Upon information and belief, sometime on or before March 14, 2016,

C.O. Palistrant told C.O. Welkley, C.O. Soria, and/or other correction officers about Wishart’s

complaint.

          48.   Sometime on or before March 14, 2016, C.O. Welkley and C.O. Soria learned
                                                  7
         Case 6:19-cv-06189-MAT-MJP Document 1 Filed 03/13/19 Page 8 of 15



about Wishart’s complaint.

         49.   C.O. Welkely and C.O. Soria were, at all times relevant herein, friends.

         50.   Upon information and belief, sometime on or before March 14, 2016, C.O.

Welkely and C.O. Soria discussed Wishart’s complaint with all or some of the other Defendants

and agreed to punish Wishart for making his complaint.

                  The Defendants Brutally Assaulted Wishart in Retaliation

         51.   On the morning of March 14, 2016, the Defendants executed their plan for

retaliation.

         52.   They isolated Wishart in the bathroom of the C-2 dorm and began to physically

attack him there. They moved out of the bathroom and continued their attack and then took

Wishart to a secluded area between the dorm entrance doors where they attacked him further.

         53.   C.O. Soria punched Wishart in the face and in the sides of his upper body.

         54.   At one point, C.O. Soria accused Wishart of trying to set up his friend, C.O.

Welkley.

         55.   C.O. Soria continued to assault Wishart even after he was placed in handcuffs.

         56.   C.O. Soria pushed Wishart’s arms up behind his back to the point where Wishart

thought they would snap. He also smashed Wishart’s head against the wall.

         57.   C.O. Sullivan punched Wishart in the back, and repeatedly kicked Wishart in the

ankle.

         58.   C.O. Sullivan threatened Wishart that if he said anything, he would never make it

out of the Special Housing Unit (“SHU”) alive.

         59.   C.O. Maryjanowski threatened Wishart, and instructed the other officers to be

careful where they hit Wishart so that his injuries would not be noticeable.

         60.   C.O. Swiatowy and C.O. Mithadrill participated in the attack.
                                                 8
       Case 6:19-cv-06189-MAT-MJP Document 1 Filed 03/13/19 Page 9 of 15



       61.     Sgt. Opperman and Sgt. Rice observed the attack and could have intervened to

stop it, but instead, they stood guard and did nothing to stop it.

       62.     After the attack, Sgt. Opperman, C.O. Maryjanowski, and other officers escorted

Wishart to the infirmary, which was a necessary stop before Wishart was confined in the SHU.

                      The Defendants Attempted to Cover Up the Assault

       63.     On March 14, 2016, the same day as the attack, C.O. Sullivan and C.O. Soria

drafted a false Inmate Misbehavior Report to justify taking Wishart to the SHU. They falsely

alleged that Wishart had refused an order to leave the bathroom area and that Wishart had used

harsh and abusive language.

       64.     As a result of their false reports, and in response to the investigation into

Wishart’s allegation that he was assaulted by correction officers, C.O. Soria, C.O. Sullivan,

C.O. Maryjanowski, and Sgt. Opperman all wrote memos that falsely claimed they did not use

force on Wishart and that they did not observe any injuries to Wishart.

       65.     Lt. Bright observed Wishart in the infirmary and interviewed him about the

incident.

       66.     He wrote a memo the same day that downplayed Wishart’s injuries and accused

Wishart of fabricating the attack.

       67.     But the Defendants could not disguise the physical evidence of their assault,

which was noted by medical staff and investigators with DOCCS’s Office of Special

Investigations (“OSI”), which launched an investigation.

       68.     OSI investigators interviewed Wishart, Jane, multiple inmates, and correction

officers. Wishart consistently reported what happened; Jane confirmed that C.O. Welkley had

been harassing her; and the inmates corroborated Wishart’s account.

       69.     The Defendants lied to the OSI investigators and claimed they had no explanation
                                                  9
      Case 6:19-cv-06189-MAT-MJP Document 1 Filed 03/13/19 Page 10 of 15



for how Wishart was injured.

        70.     OSI issued a report in June 2016 confirming that Wishart had been assaulted by

staff at Orleans Correctional Facility and that C.O. Welkley had inappropriate contact with Jane.

        71.     Upon information and belief, none of the Defendants has been fired.

                                        Wishart’s Injuries

        72.     Wishart suffered substantial physical, as well as mental and emotional, pain as a

result of the defendants’ conduct.

        73.     Wishart sustained physical injuries to his head, face, neck, torso, left knee and

thigh, right foot, and left shoulder.

        74.     Initially, Wishart was prescribed only pain medication, but it soon became

apparent that his shoulder injury was severe. He received little to no meaningful treatment until

October 2016, when he was finally taken to see an orthopedic surgeon.

        75.     On November 29, 2016, he received surgery to repair his left rotator cuff and to

stabilize the AC joint; and on April 27, 2017 he needed another surgery to remove the surgical

hardware.

        76.     Wishart continues to experience pain and suffering from his injuries, some of

which are believed to be permanent.

        77.     Wishart was held in SHU and lost other privileges because of the defendants’

false allegations.

        78.     Wishart suffered additional injuries.




                                                 10
      Case 6:19-cv-06189-MAT-MJP Document 1 Filed 03/13/19 Page 11 of 15



                                  FIRST CAUSE OF ACTION

             42 U.S.C. § 1983 (Excessive Force Under the Eighth Amendment)
                                  Against All Defendants

       79.     Plaintiff repeats and realleges each allegation contained in the preceding

paragraphs as if fully set forth herein.

       80.     Defendants planned, encouraged, and/or participated in the unprovoked physical

attack on Wishart.

       81.     The use of force against Wishart was done maliciously and sadistically, and

constituted cruel and unusual punishment.

       82.     Defendants thus violated Wishart’s rights under the Eighth Amendment of the

United States Constitution, which is actionable under 42 U.S.C. § 1983.

       83.     As a direct and proximate result of the deprivation of his constitutional rights,

Wishart suffered the injuries and damages set forth above.

       84.     Defendants are therefore liable for Plaintiff’s injuries.

       85.     Defendants’ actions were willful, malicious, oppressive, and/or reckless, and was

of such a nature that punitive damages should be imposed.


                                SECOND CAUSE OF ACTION

                 42 U.S.C. § 1983 (Retaliation Under the First Amendment)
                                   Against All Defendants

       86.     Plaintiff repeats and realleges each allegation contained in the preceding

paragraphs as if fully set forth herein.

       87.     Wishart has a First Amendment right to file grievances related to the conditions of

his confinement.

       88.     But after Wishart exercised his First Amendment right to complain about C.O.


                                                 11
      Case 6:19-cv-06189-MAT-MJP Document 1 Filed 03/13/19 Page 12 of 15



Welkley’s mistreatment of his girlfriend, the Defendants, working in concert, retaliated.

       89.     They attacked him, put him into the SHU, and then filed false reports to cover up

their wrongdoing.

       90.     This retaliation violated Wishart’s rights under the First Amendment of the United

States Constitution, which is actionable under 42 U.S.C. § 1983.

       91.     As a direct and proximate result of the deprivation of his constitutional rights,

Wishart suffered the injuries and damages set forth above.

       92.     Defendants are therefore liable for Plaintiff’s injuries.

       93.     Defendants’ actions were willful, malicious, oppressive, and/or reckless, and was

of such a nature that punitive damages should be imposed.


                                 THIRD CAUSE OF ACTION

                            42 U.S.C. § 1983 (Failure to Intervene)
                                   Against All Defendants

       94.     Plaintiff repeats and realleges each allegation contained in the preceding

paragraphs as if fully set forth herein.

       95.     Defendants failed to intervene to prevent, end or report the unlawful and

unconstitutional conduct to which Wishart was subjected despite the fact that they had

opportunities to do so.

       96.     Defendants thereby displayed deliberate indifference to Wishart’s rights, including

but not limited to Plaintiffs right to be free from cruel and unusual punishment and retaliation for

exercising his right to free speech.

       97.     Defendants thus violated Wishart’s rights under the United States Constitution,

which is actionable under 42 U.S.C. § 1983.

       98.     As a direct and proximate result of the deprivation of his constitutional rights,
                                                 12
      Case 6:19-cv-06189-MAT-MJP Document 1 Filed 03/13/19 Page 13 of 15



Wishart suffered the injuries and damages set forth above.

          99.    Defendants are therefore liable for Plaintiff’s injuries.

          100.   Defendants’ actions were willful, malicious, oppressive, and/or reckless, and was

of such a nature that punitive damages should be imposed.


                                 FOURTH CAUSE OF ACTION

                           42 U.S.C. § 1985 (Civil Rights Conspiracy)
                                     Against All Defendants

          101.   Plaintiff repeats and realleges each allegation contained in the preceding

paragraphs as if fully set forth herein.

          102.   Defendants agreed among themselves and with other individuals to act in concert

in order to deprive Wishart of his clearly established rights, including but not limited to his right

to be free from cruel and unusual punishment and retaliation for exercising his right to free

speech.

          103.   In furtherance of the conspiracy Defendants engaged in and facilitated numerous

overt acts, including, without limitation, planning the retaliatory attack specifically to protect

Welkley from the consequences of his sexual harassing behavior, by executing the attack against

Wishart, and by filing false memoranda to hide their malfeasance.

          104.   As a direct and proximate result of the deprivation of his constitutional rights,

Wishart suffered the injuries and damages set forth above.

          105.   Defendants are therefore liable for Plaintiff’s injuries under 42 U.S.C. § 1985.

          106.   Defendants’ actions were willful, malicious, oppressive, and/or reckless, and was

of such a nature that punitive damages should be imposed.




                                                   13
      Case 6:19-cv-06189-MAT-MJP Document 1 Filed 03/13/19 Page 14 of 15



                                  FIFTH CAUSE OF ACTION

               42 U.S.C. § 1986 (Failure to Prevent Civil Rights Conspiracy)
                                  Against All Defendants

       107.    Plaintiff repeats and realleges each allegation contained in the preceding

paragraphs as if fully set forth herein.

       108.    Defendants knew that acts previously mentioned, which violated Plaintiff

constitutional rights, were about to be committed, and they had the power to prevent or aid in

preventing the commission of the same, but they neglected or refused to do so.

       109.    As a direct and proximate result of the deprivation of his constitutional rights,

Wishart suffered the injuries and damages set forth above.

       110.    Defendants are therefore liable for Plaintiff’s injuries under 42 U.S.C. § 1986.

       111.    Defendants’ actions were willful, malicious, oppressive, and/or reckless, and was

of such a nature that punitive damages should be imposed.




                                                14
      Case 6:19-cv-06189-MAT-MJP Document 1 Filed 03/13/19 Page 15 of 15



       WHEREFORE, Plaintiff demands the following relief against Defendants, jointly and

severally:

             (a)    compensatory damages in an amount just and reasonable and in

                    conformity with the evidence at trial;

             (b)    punitive damages to the extent allowable by law;

             (c)    attorney’s fees;

             (d)    the costs and disbursements of this action;

             (e)    interest; and

             (f)    such other and further relief as this Court deems just and proper.


Dated: New York, New York
       March 13, 2019
                                             BERNSTEIN CLARKE & MOSKOVITZ PLLC
                                             11 Park Place, Suite 914
                                             New York, New York 10007
                                             Phone: (212) 321-0087

                                             By:          /s/
                                                   Joshua S. Moskovitz


                                             RICKNER PLLC
                                             The Woolworth Building
                                             233 Broadway Suite 2220
                                             New York, New York 10279
                                             Phone: (212) 300-6506

                                             By:          /s/
                                                   Rob Rickner

                                             Attorneys for Plaintiff George Wishart




                                             15
